Name: Regulation (EU) No 230/2014 of the European Parliament and of the Council of 11 March 2014 establishing an instrument contributing to stability and peace
 Type: Regulation
 Subject Matter: cooperation policy;  international security;  public finance and budget policy
 Date Published: nan

 15.3.2014 EN Official Journal of the European Union L 77/1 REGULATION (EU) No 230/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2014 establishing an instrument contributing to stability and peace THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 209(1) and 212(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) This Regulation constitutes one of the instruments providing direct support for the Union's external policies and succeeds Regulation (EC) No 1717/2006 of the European Parliament and of the Council (2), which expired on 31 December 2013. (2) Preserving peace, preventing conflicts, strengthening international security and assisting populations, countries and regions confronting natural or man-made disasters are among the prime objectives of the Union's external action as set out in, inter alia, Article 21 of the Treaty on European Union (TEU). Crises and conflicts affecting countries and regions, and other factors such as terrorism, organised crime, gender-based violence, climate change, cyber security challenges and security threats emanating from natural disasters pose a risk to stability and security. In order to address those issues in an effective and timely manner, specific financial resources and financing instruments are required that can work in a manner complementary to humanitarian aid and long-term cooperation instruments. (3) In its conclusions of 15 and 16 June 2001, the European Council endorsed the Union Programme for the Prevention of Violent Conflicts, underlining the Union's political commitment to pursue conflict prevention as one of the main objectives of the Union's external relations, and acknowledging that development cooperation instruments can contribute to the attainment of that goal. The Council conclusions of 20 June 2011 on conflict prevention restated the validity of that Programme as a valid policy basis for further Union action in the field of conflict prevention. In its conclusions of 17 November 2009, the Council endorsed the Concept on Strengthening EU Mediation and Dialogue Capacities. (4) The Council conclusions of 19 November 2007 on a EU response to situations of fragility and the conclusions of the Council and the Representatives of the Governments of the Member States meeting within the Council, also dated 19 November 2007, on security and development, emphasised that the nexus between development and security should inform Union strategies and policies in order to contribute to policy coherence for development in accordance with Article 208 of the Treaty on the Functioning of the European Union (TFEU) and to the coherence of Union external action in general. More specifically, the Council concluded that future work on security and development should include the security and development implications of climate change, environmental and natural resource management issues and migration. (5) The European Council approved the European Security Strategy on 12 December 2003 and the shared analysis of its Implementation Report on 11 December 2008. In its communication entitled EU Internal Security Strategy in Action: Five steps towards a more secure Europe, the Commission also noted the importance of cooperation with third countries and regional organisations, in particular for the purposes of combating multiple threats such as trafficking in human beings, drug trafficking and terrorism. (6) In its communication entitled Towards an EU response to situations of fragility  engaging in difficult environments for sustainable development, stability and peace, the Commission recognised the essential contribution made by the Union to the promotion of peace and stability by addressing expressions of violence and root causes of insecurity and violent conflict. This Regulation should contribute to the attainment of those goals. (7) On 8 December 2008, the Council approved a comprehensive approach to the implementation by the Union of United Nations Security Council Resolutions 1325 (2000) and 1820 (2008) on women, peace and security, recognising the close links between the issues of peace, security, development and gender equality. The Union has consistently called for full implementation of the women, peace and security agenda as set out in relevant United Nations Security Council resolutions, particularly the need to combat violence against women in conflict situations and to promote the participation of women in peacebuilding. (8) The EU Strategic Framework and Action Plan on Human Rights and Democracy, adopted by the Council on 25 June 2012, calls for the development of operational guidance to ensure that human rights are taken into consideration in the design and implementation of counter-terrorism assistance measures, and underlines that the eradication of torture and other cruel, inhuman or degrading treatment and respect for due process (including the presumption of innocence, the right to a fair trial and rights of defence) are a Union priority in the implementation of human rights. (9) Democracy and human rights have been placed at the forefront of the Union's relations with third countries and should thus be considered as principles under this Regulation. (10) The European Council Declaration of 25 March 2004 on Combating Terrorism called for counter-terrorism objectives to be integrated into external assistance programmes. The European Union Counter-Terrorism Strategy, adopted by the Council on 30 November 2005, called for increased counter-terrorism cooperation with third countries and the United Nations. The Council conclusions of 23 May 2011 on enhancing the links between internal and external aspects of counter-terrorism called for the capacity of the competent authorities involved in the fight against terrorism in third countries to be strengthened in the strategic programming of the Instrument for Stability established by Regulation (EC) No 1717/2006. (11) Regulation (EC) No 1717/2006 was adopted with the objective of enabling the Union to provide a consistent and integrated response to situations of crisis and emerging crisis, to address specific global and trans-regional security threats and to enhance crisis preparedness. This Regulation aims to introduce a revised instrument, building on the experience of Regulation (EC) No 1717/2006, in order to increase the efficiency and coherence of the Union's actions in the areas of crisis response, conflict prevention, peace-building and crisis preparedness in addressing security threats and challenges. (12) Measures adopted pursuant to this Regulation should pursue the objectives of Article 21 TEU and Articles 208 and 212 TFEU. They may be complementary to, and should be consistent with, measures adopted by the Union in pursuit of Common Foreign and Security Policy objectives within the framework of Title V TEU and measures adopted within the framework of Part Five TFEU. The Council and the Commission should cooperate to ensure such consistency, each in accordance with its respective powers. (13) This Regulation should be consistent with the provisions concerning the organisation and functioning of the European External Action Service (EEAS) as established by Council Decision 2010/427/EU (3). The 2010 Declaration by the High Representative on political accountability confirmed the principles of dialogue with, consultation of, and the provision of information and reporting to the European Parliament. (14) The Commission and the EEAS, as appropriate, should hold regular and frequent exchanges of views and information with the European Parliament. In addition, according to the relevant inter-institutional agreements on the matter, the European Parliament is to be given access to documents in order for the right of scrutiny under Regulation (EU) No 182/2011 of the European Parliament and of the Council (4) to be exercised in an informed manner. (15) Common rules and procedures for the implementation of the Union's instruments for financing external action are laid down in Regulation (EU) No 231/2014 of the European Parliament and of the Council (5). (16) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission with regard to programming and implementation measures. Those powers should be exercised in accordance with Regulation (EU) No 182/2011. (17) Given the nature of such implementing acts, in particular their policy orientation nature and budgetary implications, the examination procedure should in principle be used for their adoption, except in the case of measures of a small financial scale. (18) The Commission should adopt immediately applicable implementing acts where, in duly justified cases relating to the need for a swift response from the Union, imperative grounds of urgency so require. (19) The Union should seek the most efficient use of available resources in order to optimise the impact of its external action. That should be achieved through coherence and complementarity between the Union's instruments for external action, as well as the creation of synergies between this instrument, other Union instruments for financing external action and other policies of the Union. This should further entail mutual reinforcement of the programmes devised under the instruments for financing external action. (20) Since the objectives of this Regulation cannot be sufficiently achieved by the Member States but can rather, by reason of the scale and effects of the action, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 TEU. In accordance with the principle of proportionality as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives. (21) This Regulation lays down a financial envelope for its period of application which is to constitute the prime reference amount, within the meaning of point 17 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (6), for the European Parliament and the Council during the annual budgetary procedure. (22) It is appropriate to align the period of application of this Regulation with that of Council Regulation (EU, Euratom) No 1311/2013 (7). Therefore, this Regulation should apply from 1 January 2014 until 31 December 2020, HAVE ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS Article 1 Subject-matter and objectives 1. This Regulation establishes an instrument (the Instrument contributing to Stability and Peace) which provides, for the period from 2014 to 2020, direct support for the Union's external policies by increasing the efficiency and coherence of the Union's actions in the areas of crisis response, conflict prevention, peace-building and crisis preparedness, and in addressing global and trans-regional threats. 2. The Union shall undertake development cooperation measures, as well as financial, economic and technical cooperation measures, with third countries, regional and international organisations and other State and civil society actors under the conditions laid down in this Regulation. 3. For the purposes of this Regulation, the term civil society actors includes non-governmental organisations, organisations representing indigenous peoples, local citizens' groups and traders' associations, cooperatives, trade unions, organisations representing economic and social interests, local organisations (including networks) involved in decentralised regional cooperation and integration, consumer organisations, women's and youth organisations, teaching, cultural, research and scientific organisations, universities, churches and religious associations and communities, the media and any non-governmental associations and private and public foundations likely to contribute to the development or to the external dimension of internal policies. Other bodies or actors not listed in this paragraph may be financed when necessary in order to achieve the objectives of this Regulation. 4. The specific objectives of this Regulation shall be: (a) in a situation of crisis or emerging crisis, to contribute swiftly to stability by providing an effective response designed to help preserve, establish or re-establish the conditions essential to the proper implementation of the Union's external policies and actions in accordance with Article 21 TEU; (b) to contribute to the prevention of conflicts and to ensuring capacity and preparedness to address pre- and post-crisis situations and build peace; and (c) to address specific global and trans-regional threats to peace, international security and stability. Article 2 Consistency and complementarity of Union assistance 1. The Commission shall ensure that measures adopted pursuant to this Regulation are consistent with the Union's overall strategic policy framework for the partner countries, and in particular with the objectives of the measures referred to in paragraph 2, as well as with other relevant Union measures. 2. Measures adopted pursuant to this Regulation may be complementary to, and shall be consistent with, measures adopted under Title V TEU and Part Five TFEU. Measures adopted pursuant to this Regulation shall duly take into consideration the views of the European Parliament. 3. Union assistance under this Regulation shall be complementary to that provided for under Union instruments for external assistance, shall be provided only to the extent that an adequate and effective response cannot be provided under those instruments, and shall be planned and implemented in such a way as to achieve continuity of actions under those instruments, where applicable. 4. The following cross-cutting issues shall be included, where possible, including in programming: (a) promotion of democracy and good governance; (b) human rights and humanitarian law, including children's rights and the rights of indigenous peoples; (c) non-discrimination; (d) gender equality and the empowerment of women; (e) conflict prevention; and (f) climate change. 5. Activities falling within the scope of Council Regulation (EC) No 1257/96 (8) and Decision No 1313/2013/EU of the European Parliament and of the Council (9) which are eligible for funding under those acts shall not be funded under this Regulation. 6. In order to enhance the effectiveness and complementarity of Union and national assistance measures and to prevent double funding, the Commission shall promote close coordination among Union activities and with those of the Member States, both at decision-making level and on the ground. To that end, the Member States and the Commission shall operate a system for exchanging information. The Commission may take initiatives to promote such coordination. In addition, the Commission shall ensure coordination and cooperation with multilateral, regional and sub-regional organisations and other donors. TITLE II TYPES OF UNION ASSISTANCE Article 3 Assistance in response to situations of crisis or emerging crisis to prevent conflicts 1. The Union shall provide technical and financial assistance in pursuit of the specific objectives set out in point (a) of Article 1(4) in response to the following exceptional and unforeseen situations: (a) a situation of urgency, crisis or emerging crisis; (b) a situation posing a threat to democracy, law and order, the protection of human rights and fundamental freedoms, or the security and safety of individuals, in particular those exposed to gender-based violence in situations of instability; or (c) a situation threatening to escalate into armed conflict or to severely destabilise the third country or countries concerned. Such assistance may also address situations where the Union has invoked the essential elements clauses of international agreements in order to suspend, partially or totally, cooperation with third countries. 2. The technical and financial assistance referred to in paragraph 1 may cover the following: (a) support, through the provision of technical and logistical assistance, for the efforts undertaken by international and regional organisations and by State and civil society actors in promoting confidence-building, mediation, dialogue and reconciliation; (b) support for the implementation of the United Nations Security Council resolutions on women, peace and security, in particular in fragile, conflict and post-conflict countries; (c) support for the establishment and functioning of interim administrations mandated in accordance with international law; (d) support for the development of democratic, pluralistic State institutions, including measures to enhance the role of women in such institutions, effective civilian administration and civilian oversight over the security system, as well as measures to strengthen the capacity of law-enforcement and judicial authorities involved in the fight against terrorism, organised crime and all forms of illicit trafficking; (e) support for international criminal tribunals and ad hoc national tribunals, truth and reconciliation commissions, and mechanisms for the legal settlement of human rights claims and the assertion and adjudication of property rights, established in accordance with international standards in the fields of human rights and the rule of law; (f) support for measures necessary to start the rehabilitation and reconstruction of key infrastructure, housing, public buildings and economic assets, and essential productive capacity, as well as other measures for the re-starting of economic activity, the generation of employment and the establishment of the minimum conditions necessary for sustainable social development; (g) support for civilian measures related to the demobilisation and reintegration of former combatants and their families into civil society, and where appropriate their repatriation, as well as measures to address the situation of child soldiers and female combatants; (h) support for measures to mitigate the social effects of restructuring the armed forces; (i) support for measures to address, within the framework of Union cooperation policies and their objectives, the socio-economic impact on the civilian population of anti-personnel landmines, unexploded ordnance or explosive remnants of war. Activities financed under this Regulation may cover, inter alia, risk education, mine detection and clearance and, in conjunction therewith, stockpile destruction; (j) support for measures to combat, within the framework of Union cooperation policies and their objectives, the illicit use of and access to firearms, small arms and light weapons; (k) support for measures to ensure that the specific needs of women and children in crisis and conflict situations, including their exposure to gender-based violence, are adequately met; (l) support for the rehabilitation and reintegration of the victims of armed conflict, including measures to address the specific needs of women and children; (m) support for measures to promote and defend respect for human rights and fundamental freedoms, democracy and the rule of law, and the related international instruments; (n) support for socio-economic measures to promote equitable access to, and transparent management of, natural resources in a situation of crisis or emerging crisis, including peace-building; (o) support for measures to address the potential impact of sudden population movements with relevance to the political and security situation, including measures addressing the needs of host communities in a situation of crisis or emerging crisis, including peace-building; (p) support for measures to promote the development and organisation of civil society and its participation in the political process, including measures to enhance the role of women in such processes and measures to promote independent, pluralist and professional media; (q) support for measures in response to natural or man-made disasters which pose a threat to stability, and to threats to public health linked to pandemics, in the absence of, or by way of complement to, Union humanitarian and civil protection assistance. 3. In the situations referred to in paragraph 1 of this Article, the Union may also provide technical and financial assistance not expressly covered by paragraph 2 of this Article. Such assistance shall be limited to exceptional assistance measures as referred to in Article 7(2) which fulfil all of the following conditions: (a) they fall within both the general scope of this Regulation and the specific objectives set out in point (a) of Article 1(4); (b) they are limited in duration to the period laid down in Article 7(2); (c) they would normally be eligible under other Union instruments for external assistance or the other components of this Regulation but, because of the need to respond rapidly to the situation, they should be addressed through crisis or emerging crisis measures. Article 4 Assistance for conflict prevention, peace-building and crisis preparedness 1. The Union shall provide technical and financial assistance in pursuit of the specific objectives set out in point (b) of Article 1(4). Such assistance shall cover support for measures aimed at building and strengthening the capacity of the Union and its partners to prevent conflict, build peace and address pre- and post-crisis needs in close coordination with the United Nations and other international, regional and sub-regional organisations, and State and civil society actors, in relation to their efforts in: (a) promoting early warning and conflict-sensitive risk analysis in the policy-making and the implementation of policy; (b) facilitating and building capacity in confidence-building, mediation, dialogue and reconciliation, with particular regard to emerging inter-community tensions; (c) strengthening capacities for participation and deployment in civilian stabilisation missions; (d) improving post-conflict recovery as well as post-disaster recovery with relevance to the political and security situation; (e) curbing the use of natural resources to finance conflicts, and supporting compliance by stakeholders with initiatives such as the Kimberley Process Certification Scheme, especially as regards the implementation of efficient domestic controls over the production of, and trade in, natural resources. 2. Measures under this Article: (a) shall include know-how transfer, the exchange of information and best practices, risk or threat assessment, research and analysis, early warning systems, training and service delivery; (b) shall contribute to the further development of a structural dialogue on peace-building issues; (c) may include technical and financial assistance for the implementation of peace-building and State-building support actions. Article 5 Assistance in addressing global and trans-regional threats and emerging threats 1. The Union shall provide technical and financial assistance in pursuit of the specific objectives set out in point (c) of Article 1(4) in the following areas: (a) threats to law and order, to the security and safety of individuals, to critical infrastructure and to public health; (b) mitigation of and preparedness against risks, whether of an intentional, accidental or natural origin, related to chemical, biological, radiological and nuclear materials or agents. 2. Assistance in the areas referred to in point (a) of paragraph 1 shall cover support for measures aimed at: (a) strengthening the capacity of law enforcement and judicial and civil authorities involved in the fight against terrorism, organised crime, including cyber-crime, and all forms of illicit trafficking and in the effective control of illegal trade and transit; (b) addressing threats to critical infrastructure, which may include international transport, including passenger and freight traffic, energy operations and energy distribution, and electronic information and communication networks. Such measures shall place particular emphasis on trans-regional cooperation and the implementation of international standards in the fields of risk awareness, vulnerability analysis, emergency preparedness, alert and consequence management; (c) ensuring an adequate response to major threats to public health, including sudden epidemics with a potential trans-national impact; (d) addressing global and trans-regional effects of climate change having a potentially destabilising impact on peace and security. 3. As regards the measures referred to in point (a) of paragraph 2: (a) priority shall be given to trans-regional cooperation involving two or more third countries which have demonstrated a clear political will to address the problems arising. Cooperation in the fight against terrorism may also be conducted with individual countries, regions or international, regional and sub-regional organisations; (b) they shall place particular emphasis on good governance and shall be in accordance with international law; (c) with regard to assistance to authorities involved in the fight against terrorism, priority shall be given to supporting measures concerning the development and strengthening of counter-terrorism legislation, the implementation and practice of financial law, of customs law and of immigration law, the development of law-enforcement procedures which are aligned with the highest international standards and which comply with international law, the strengthening of democratic control and institutional oversight mechanisms, and the prevention of violent radicalism; (d) with regard to assistance relating to the problem of drugs, due attention shall be given to international cooperation aimed at promoting best practices relating to the reduction of demand, production and harm. 4. Assistance in the areas referred to in point (b) of paragraph 1 shall cover support for measures aimed at: (a) promoting civilian research activities as an alternative to defence-related research; (b) enhancing safety practices related to civilian facilities where sensitive chemical, biological, radiological and nuclear materials or agents are stored or are handled in the context of civilian research programmes; (c) supporting, within the framework of Union cooperation policies and their objectives, the establishment of civil infrastructure and relevant civilian studies necessary for the dismantlement, remediation or conversion of weapons-related facilities and sites where these are declared to be no longer part of a defence programme; (d) strengthening the capacity of the competent civilian authorities involved in the development and enforcement of effective control of illicit trafficking in chemical, biological, radiological and nuclear materials or agents (including the equipment for their production or delivery); (e) developing the legal framework and institutional capacities for the establishment and enforcement of effective export controls on dual-use goods, including regional cooperation measures; (f) developing effective civilian disaster-preparedness, emergency planning, crisis response, and capabilities for clean-up measures. TITLE III PROGRAMMING AND IMPLEMENTATION Article 6 General framework Union assistance shall be implemented, in accordance with Regulation (EU) No 236/2014, through: (a) exceptional assistance measures and interim response programmes as referred to in Article 7; (b) thematic strategy papers and multiannual indicative programmes as referred to in Article 8; (c) annual action programmes, individual measures and special measures; (d) support measures. Article 7 Exceptional assistance measures and interim response programmes 1. Union assistance under Article 3 shall be provided through exceptional assistance measures and interim response programmes. 2. In situations as referred to in Article 3(1), the Commission may adopt exceptional assistance measures which fulfil the conditions laid down in Article 3(3). Such an exceptional assistance measure may have a duration of up to 18 months, which may be extended twice by a further period of up to six months, up to a total maximum duration of 30 months, in the event of objective and unforeseen obstacles to its implementation, provided that there is no increase in the financial amount of the measure. In cases of protracted crisis and conflict, the Commission may adopt a second exceptional assistance measure of a duration of up to 18 months. The duration of the exceptional assistance measure referred to in the first subparagraph combined with the duration of that referred to in the second subparagraph shall not exceed 36 months. 3. Where an exceptional assistance measure costs more than EUR 20 000 000, it shall be adopted in accordance with the examination procedure referred to in Article 16(3) of Regulation (EU) No 236/2014. 4. Before adopting or extending an exceptional assistance measure costing up to EUR 20 000 000, the Commission shall inform the Council of its nature and objectives and of the financial amounts envisaged. The Commission shall likewise inform the Council before making significant substantive changes to exceptional assistance measures already adopted. The Commission shall take account of the relevant policy approach of the Council both in its planning and in its subsequent implementation of such measures, in the interests of consistency of the Union's external action. 5. As soon as possible following the adoption of an exceptional assistance measure, and in any case within three months thereof, the Commission shall report to the European Parliament and to the Council, giving an overview of the nature, context and rationale of the measure adopted, including the complementarity of that measure with the ongoing and planned Union response. 6. The Commission may adopt interim response programmes in accordance with the examination procedure referred to in Article 16(3) of Regulation (EU) No 236/2014 with a view to establishing or re-establishing the essential conditions necessary for the effective implementation of the Union's external cooperation policies. Interim response programmes shall build on exceptional assistance measures. 7. The Commission shall keep the European Parliament duly informed, in a timely manner, about its planning and the implementation of Union assistance pursuant to Article 3, including the financial amounts envisaged, and shall also inform the European Parliament when making substantial changes or extensions to that assistance. Article 8 Thematic strategy papers and multiannual indicative programmes 1. Thematic strategy papers shall constitute the general basis for the implementation of assistance under Articles 4 and 5. Thematic strategy papers shall provide a framework for cooperation between the Union and the partner countries or regions concerned. 2. The preparation and implementation of thematic strategy papers shall comply with the principles of aid effectiveness, such as partnership, coordination and, where applicable, harmonisation. To that end, thematic strategy papers shall be consistent with, and avoid duplication of, programming documents approved or adopted under other Union instruments for external assistance. Thematic strategy papers shall, in principle, be based on a dialogue of the Union or, where appropriate, the relevant Member States with the partner countries or regions concerned involving civil society and regional and local authorities, so as to ensure that the countries or regions concerned acquire sufficient ownership of the programming process. The Union and the Member States shall consult each other at an early stage of the programming process in order to promote consistency and complementarity among their cooperation activities. 3. Each thematic strategy paper shall be accompanied by a multiannual indicative programme summarising the priority areas selected for Union financing, the specific objectives, the expected results, the performance indicators and the time frame of Union assistance. The multiannual indicative programme shall determine the indicative financial allocations for each programme therein, taking into account the needs and the particular difficulties of the partner countries or regions concerned. The financial allocations may be given in the form of a range where necessary. 4. Thematic strategy papers shall be approved and multiannual indicative programmes shall be adopted by the Commission in accordance with the examination procedure referred to in Article 16(3) of Regulation (EU) No 236/2014. That procedure shall also apply to substantial reviews which have the effect of significantly modifying thematic strategy papers or multiannual indicative programmes. 5. The examination procedure referred to in Article 16(3) of Regulation (EU) No 236/2014 shall not apply to non-substantial modifications or technical adjustments to thematic strategy papers and multiannual indicative programmes pursuant to which funds are reassigned within the indicative financial allocations per priority area, or the size of the initial indicative financial allocation is increased or decreased by not more than 20 % but by an amount not exceeding EUR 10 000 000, provided that such modifications or technical adjustments do not affect the priority areas and objectives set out in those documents. In such cases, modifications or technical adjustments shall be communicated without delay to the European Parliament and to the representatives of the Member States in the committee referred to in Article 11. 6. On duly justified imperative grounds of urgency relating to the need for a swift response from the Union, the Commission may modify thematic strategy papers and multiannual indicative programmes in accordance with the procedure referred in Article 16(4) of Regulation (EU) No 236/2014. 7. Any programming or review of programmes taking place after the publication of the mid-term review report referred to in Article 17 of Regulation (EU) No 236/2014 shall take into account the results, findings and conclusions of that report. Article 9 Civil society The preparation, programming, implementation and monitoring measures under this Regulation shall be carried out, where possible and where appropriate, in consultation with civil society. Article 10 Human rights 1. The Commission shall ensure that measures adopted under this Regulation in relation to the fight against terrorism and organised crime are implemented in accordance with international law, including international humanitarian law. 2. In accordance with the EU Strategic Framework and Action Plan on Human Rights and Democracy, the Commission shall develop operational guidance to ensure that human rights are taken into consideration in the design and implementation of the measures referred to in paragraph 1, in particular as regards the prevention of torture and other cruel, inhuman or degrading treatment and respect for due process, including the presumption of innocence, the right to a fair trial and rights of defence. A clear human rights perspective shall also be present in measures addressing cyber-security and the fight against cybercrime. 3. The Commission shall carefully monitor the implementation of the measures referred to in paragraph 1 in order to ensure compliance with human rights obligations. The Commission shall include information in this respect in its regular reporting. TITLE IV FINAL PROVISIONS Article 11 Committee The Commission shall be assisted by a committee (the Stability and Peace Instrument Committee). That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. Article 12 European External Action Service This Regulation shall apply in accordance with Decision 2010/427/EU, in particular Article 9 thereof. Article 13 Financial envelope 1. The financial envelope for the implementation of this Regulation for the period from 2014 to 2020 shall be EUR 2 338 719 000. 2. The annual appropriations shall be authorised by the European Parliament and by the Council within the limits of the multiannual financial framework. 3. In the period from 2014 to 2020: (a) at least 70 percentage points of the financial envelope shall be allocated to measures falling under Article 3; and (b) nine percentage points of the financial envelope shall be allocated to measures falling under Article 4. Article 14 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014 until 31 December 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 March 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) Position of the European Parliament of 11 December 2013 (not yet published in the Official Journal) and decision of the Council of 11 March 2014. (2) Regulation (EC) No 1717/2006 of the European Parliament and of the Council of 15 November 2006 establishing an Instrument for Stability (OJ L 327, 24.11.2006, p. 1). (3) Council Decision 2010/427/EU of 26 July 2010 establishing the organisation and functioning of the European External Action Service (OJ L 201, 3.8.2010, p. 30). (4) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (5) Regulation (EU) No 231/2014 of the European Parliament and of the Council of 11 March 2014 laying down common rules and procedures for the implementation of the Union's instruments for financing external action (see page 11 of this Official Journal). (6) OJ C 373, 20.12.2013, p. 1. (7) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (8) Council Regulation (EC) No 1257/96 of 20 June 1996 concerning humanitarian aid (OJ L 163, 2.7.1996, p. 1). (9) Decision No 1313/2013/EU of the European Parliament and of the Council of 17 December 2013 on a Union Civil Protection Mechanism (OJ L 347, 20.12.2013, p. 924). Declaration by the European Commission on the strategic dialogue with the European Parliament (1) On the basis of Article 14 TEU, the European Commission will conduct a strategic dialogue with the European Parliament prior to the programming of the Regulation (EU) No 230/2014 of the European Parliament and of the Council of 11 March 2014 establishing an instrument contributing to stability and peace and after initial consultation of its relevant beneficiaries, where appropriate. The European Commission will present to the European Parliament the relevant available documents on programming with indicative allocations foreseen per country/region, and, within a country/region, priorities, possible results and indicative allocations foreseen per priority for geographic programmes, as well as the choice of assistance modalities (2). The European Commission will present to the European Parliament the relevant available documents on programming with thematic priorities, possible results, choice of assistance modalities (2), and financial allocations for such priorities foreseen in thematic programmes. The European Commission will take into account the position expressed by the European Parliament on the matter. The European Commission will conduct a strategic dialogue with the European Parliament in preparing the mid-term review and before any substantial revision of the programming documents during the period of validity of this Regulation. The European Commission, if invited by the European Parliament, will explain where the European Parliament's observations have been taken into consideration in the programming documents and any other follow-up given to the strategic dialogue. (1) The European Commission will be represented at the responsible Commissioner level (2) Where applicable.